DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claims 1–4, 9–12 and 15–18 are rejected.
Claims 5–8, 13, 14, 19 and 20 are objected to.
Double Patenting
Double Patenting rejection of claims 1–20 on the ground of non-statutory double patenting in view of U.S. Patent No. 10,554,694 is hereby withdrawn in light of the terminal disclaimer filed on 11/8/2021.
Claim Rejections – 35 USC § 101
The 35 U.S.C. § 101 rejection of claims 15–20 is hereby withdrawn in light of the claim amendments filed 11/8/2021.
Response to Arguments
Applicant’s arguments, see pages 9–12, filed 11/8/2021, with respect to the rejection(s) of claim(s) 1–4, 9–12 and 15–18 under 35 U.S.C. § 102 (a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, Wang et al. (2016/0352629), Le Rouzic et al. (2016/0241601) and Qiang (2016/0277509)*.

Applicant’s arguments, see pages 13–15, filed 11/8/2021, with respect to rejection of claims 5–8, 13, 14, 19 and 20 have been fully considered and are persuasive. The rejection under 35 U.S.C. § 103 of the respective claims has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 9–12 and 15–18 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al. (2016/0352629) in view of Le Rouzic et al. (2016/0241601), and further in view of Qiang (2016/0277509).

receiving a request from a first client associated with an internet protocol address (Figs. 1 and 2; ¶¶28-29; ¶36, Endpoint A 161 or caller 281 can employ VoIP application to call out to the endpoint B 162 or caller 282 to conduct a telephone call, traversing packets/flow through the "service function chain" network controlled via SDN),
wherein the first client is unknown to a registration server of the internet protocol multimedia subsystem; (¶35, VoIP signaling GW 271 can operate in conjunction with other VoIP or IMS network components to handle "call registrations" - this appears to suggest that some component as part of IMS system located somewhere within the network of the system as disclosed in, for example Fig. 2 of Wang, is able to handle at least call registration procedures for all types of clients both known and unknown) and
the updating comprising: mapping a processing server to the internet protocol address based on addressing properties of future packets from the first client to be directed to the processing server (Figs. 1 and 4; ¶44; ¶36, SFC rule tables 435, classification policy information base 122 and the forwarding policy information base 124 can be orchestrated to direct traffic flow from endpoint A 161 to endpoint B 162; for example, VoIP signaling GW 271 can receive a call request from caller 281, perform preliminary analysis, and may determine to send the call request through "fraud prevention component 261" depending on analysis; the sending/redirecting of the call request would be performed via packet/flow redirecting via SDN controller),
the addressing properties comprising port information associated with the first client (¶32, identification of "flow" may require identification "at a port level"),

Le Rouzic from the same field of endeavor teaches updating a forwarding table stored on a software defined networking controller of the internet protocol multimedia subsystem in response to the request (Fig. 1; ¶¶56-59, system can process SIP protocols within the IMS architecture 1, where interrogation server 20 can act as a gateway to communications between user equipment 10 and other servers 30, 40 and 41; Fig. 4a; ¶70, as part of receiving a registration request M1 from UE 10, the interrogation server 20 can perform plurality of actions which eventually leads a replacement of registration server from one [namely the server 40] to another [the server 41] to compensate for a prior SIP REGISTER request that failed; in addition, the claimed limitation "updating a forward table stored on a software defined networking controller" is taught by the primary reference Wang at cited portions above, i.e. Figs. 1 and 4 and ¶¶44 and 36 which uses forwarding policy information to manipulate SFC chains, including the "one or more SFC rule tables 435" as cited in ¶44),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Wang using Le Rouzic to properly achieve SIP REGISTER procedures when there is a failure of the registration server. By updating the SFC chaining policy of Wang to properly direct the user equipment requesting SIP REGISTER procedures to a properly working registration server instead of the failed one, the user of the user equipment would have found multimedia services experience seamless and without failure.

Qiang from the same field of endeavor teaches wherein the mapping causes the processing server to replace the registration server in the forwarding table (Fig. 1; ¶92, service control entity 100 which can manipulate service function chaining processes including the IMS functions [¶4] can operate such manipulation via modifying the forwarding table to achieve its overall orchestration goals; the processing server has previously been mapped via Wang reference as the gateway as well as the Le Rouzic reference as the interrogation server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Wang using Qiang to properly construct SFC chaining policies from a given controller by using more than one way of achieving such goals for maximum flexibility provided to the implementer of the IMS multimedia services network. By having one of several ways to chain SFC services, the implementer of such IMS multimedia services network would have found it advantageous, since having many ways to implement a same thing would each have their own pros and cons (see ¶92 for examples of different implementations of service control entity implementing function chaining methods, such as updating of stored routing method).

Regarding claims 2, 10 and 16, Wang, Le Rouzic and Qiang teach the limitations of claims 1, 9 and 15 respectively. Wang further teaches the addressing properties further comprising one of a from address associated with the first client, a from port associated with the first client, a type of service associated with the first client, a service type associated with the first client, and a flow label (¶30, a flow criteria includes 

Regarding claims 3, 11 and 17, Wang, Le Rouzic and Qiang teaches the limitations of claims 1, 9 and 15 respectively. Wang further teaches instantiating a processing service at the processing server; receiving a request from the first client to establish communication with a second client; and establishing communication from the first client to the second client via the processing service in response to the request from the first client to establish communication with the second client (¶8; ¶27; ¶34, flow traversing through Service Function Chain network may request a service add request message which would add a service to an SFC for an application-specific flow; such additional services, in context of VoIP application or Internet Multimedia service (IMS) applications, may include transcoding of incompatible codecs, securing via encryption, protection against call attacks "on a per call basis" based on contextual information generated dynamically upon initiation of an application; service nodes 150, which would contain these additional services provided to a traffic flow, may include VMs and hypervisors).

Regarding claims 4, 12 and 18, Wang, Le Rouzic and Qiang teaches the limitations of claims 3, 11 and 17 respectively. Wang further teaches wherein the establishing communication from the first client to the second client comprises 
determining that an additional processing service is required for the first telephone call; and instantiating the additional processing service required for the first telephone call in response to the determining (¶27, for VoIP applications or other IMS applications with flows traversing through the SFC network, additional services such as transcoding, encryption, and/or fraud prevention may be needed and provided).
Allowable Subject Matter
Claims 5–8, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                               
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458